Citation Nr: 9920543	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  96-04 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1974.  He has also served as a member of a reserve 
component, which included a period of active duty for 
training (ACDUTRA) from June 2 to June 16, 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
RO that denied a claim of entitlement to service connection 
for a cervical spine disorder.  Previously, this case was 
before the Board in July 1997 when it was remanded for 
additional development.


FINDING OF FACT

Current disability of the cervical spine, including disc 
disease, is not attributable to military service or event 
coincident therewith, such as injury sustained during ACDUTRA 
in 1984.


CONCLUSION OF LAW

The veteran does not have a cervical spine disability that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 
5107(a) (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Active military, naval, 
or air service includes any period of active duty for 
training during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training during 
which the individual concerned was disabled from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24) (West 1991).  Service connection is also warranted 
where the evidence shows that a chronic disability or 
disorder has been caused or aggravated by an already service-
connected disability.  38 C.F.R. § 3.310 (1998); Allen v. 
Brown, 7 Vet. App. 439 (1995).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).

The veteran claims that he sustained a cervical spine injury, 
on ACDUTRA in June 1984, after collapsing on the latrine 
floor as a result of the playing in a "jungle" soccer game 
the previous day.  He argues that this cervical injury was 
not acute and transitory, but developed into his current 
cervical spine disorder.

A DA Form 2173 (statement of medical examination and duty 
status) indicates that the veteran was ordered to ACDUTRA for 
a period of 2 weeks, from June 2, 1984, to June 16, 1984, and 
confirms that, on or about June 9, 1984, the veteran was 
brushing his teeth when he suffered a cervical muscle sprain 
on the left side of his neck.  Clinical records show that on 
June 9, the veteran was taken to the emergency room and 
treated for cervical pain.  The assessment was cervical 
strain.  On June 11, he was treated for complaints of 
cervical strain.  The assessment was probable facet syndrome.  
On June 13, x-rays of the cervical spine revealed no fracture 
or subluxation.  The C6-C7 disc was slightly to moderately 
narrowed, and there was a suggestion of very minimal spurring 
into one or two of the mid-lower foramina bilaterally.  
Slight reversal of the normal cervical lordotic curve and a 
minimal dextro-scoliosis were probably due to muscle spasm.  
A statement from the Patient Administration Branch, dated on 
June 15, 1984, indicates that the veteran was given 
authorized follow-up medical treatment for a cervical muscle 
sprain injury, which he sustained while performing ACDUTRA on 
June 9, 1984. 

On examination for reserve duty in July 1991, no 
abnormalities of the cervical spine were noted.  The veteran 
was considered qualified for retention.  On a fitness for 
duty examination in October 1993, a recommendation for disc 
surgery in June 1993 was noted.  The examination report notes 
cervical radiculopathy with four protruding discs.  He was 
considered not qualified for retention.

Private treatment records, dated from March 1993 to 
June 1994, show that, beginning in March 1993, the veteran 
was treated for various neck problems.  In March 1993, the 
veteran was treated for severe neck muscle spasm.  In 
June 1993, it was noted that the veteran had come in for an 
initial evaluation complaining of neck pain radiating to his 
left upper extremity.  It was noted that he had reported that 
he had had this pain for the previous 10 days or so.  It was 
also noted that he was suffering from cervical herniated 
disc, cervical radiculopathy, and entrapment neuropathy.  In 
July 1993, it was noted that the veteran had developed a 
severe neck spasm as a result of a herniated disc.  It was 
also noted that the veteran had described muscle spasms in 
the left side of his neck going into the left arm with 
occasional numbness in the left arm.  He also reported some 
sport injuries over the years.  In August 1993, it was noted 
he had recovered from his recent neck and arm pain related to 
a herniated disc.

Private magnetic resonance imaging (MRI) scans of the 
cervical spine were conducted.  In June 1993, the impressions 
were moderate posterior disc herniation at C4-5, moderate 
broad-based posterior disc herniation at C5-6, moderate 
diffuse disc bulge at C6-7, and small broad-based disc 
protrusion at C3-4.  A June 1993 electromyographic and nerve 
conduction study revealed evidence of fasciculation on the 
left at C5-7 that could be secondary to cervical discogenic 
disease.  In August 1993, the impressions were no significant 
change in the moderate disc herniations at C4-5, with stable 
degenerative disease noted in the remainder of the cervical 
spine, and small broad-based disc protrusion at C3-4.  In 
December 1993, the impressions were no significant changes in 
the moderate disc herniations at C4-5 and C5-6, mild spinal 
cord impingement, and a stable broad-based disc protrusion or 
herniation at C3-4.  In June 1994, a history of known 
cervical disc herniations with recent injury, and neck pain 
were noted.  The impressions were no significant changes in 
the moderate posterior disc herniations at C4-5 and C5-6, and 
mild spinal cord impingement.

None of these private examiners provided an opinion regarding 
the onset of the veteran's cervical spine disorder.  
Consequently, in June 1997, the Board remanded the case for 
an examination to clarify whether the veteran's current 
cervical spine disability was related to military service, 
such as the June 1984 ACDUTRA injury.  An examination was 
conducted by the Chief of Orthopedic Surgery at Boston 
Regional Medical Center, who reviewed the veteran's claims 
file, and prepared an opinion in November 1998.  The examiner 
summarized the medical evidence in the veteran's claims file 
and described the veteran's June 1984 cervical injury.  The 
examiner also noted that the veteran had reported that, in 
June 1993, while lifting a table at work, he developed severe 
pain in the left arm.  The examiner also referred to the 
June 1993 MRI scan.  It was also noted that the veteran's 
condition was complicated by having been rear-ended in an 
automobile accident while still attending physical therapy.  
Examination findings of the veteran were described in detail.  

The examiner opined that based on a reasonable degree of 
medical certainty, the veteran does have a cervical disc 
problem, i.e., a moderate posterior disc herniation at C4-5.  
The examiner noted that there was a moderate broad-based 
posterior disc herniation at C5-6 with indentation of the 
spinal cord at that level and there was a moderate diffuse 
annular disc bulge at C6-7.  A smaller broad-based disc 
protrusion was noted at C3-4 by MRI studies.  The examiner 
noted that the veteran did, in fact, have a cervical strain 
in June 1984, but then had no apparent problems, such as 
discomfort or other abnormalities, until lifting a table at 
work.  His entire physical and clinical course changed from 
that point on and had not resolved.  The examiner further 
opined that, based on a reasonable degree of medical 
certainty, and after having reviewed the records and 
examining the veteran, the veteran's cervical disc problems 
were related to the 1993 injury, which was severe enough to 
have him hospitalized and from which he had never recovered.  
The examiner further opined that the nine-year span between 
the military injury (1984) and [the work-related] injury 
(1993) were without incident and without physical complaints, 
and that there was no causal relationship between the 1984 
injury and the veteran's present condition.  

Based on the evidence of record and the November 1998 
opinion, the Board finds that, while the veteran's ACDUTRA 
records clearly indicate that he was treated for a cervical 
problem, any injuries sustained were acute and transitory and 
resolved with treatment.  

The Board has considered the veteran's written statements 
regarding the onset of his cervical spine disorder.  While he 
is competent to provide information regarding the symptoms he 
currently experiences and has experienced since problems 
during military service, there is no indication that he is 
competent to comment upon its etiology or time of onset.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu, 2 Vet. App. at 
494-95.  Consequently, given the thorough review of the 
evidence and the veteran's condition by a medical expert in 
1998, and the absence of medical opinion evidence to the 
contrary, the Board finds the 1998 opinion persuasive.  The 
preponderance of the evidence is against the veteran's claim.


ORDER

Service connection for a cervical spine disorder is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

